519 U.S. 233 (1997)
GRIMMETT, trustee for the BANKRUPTCY ESTATE OF SIRAGUSA, et al.
v.
BROWN et al.
No. 95-1723.
United States Supreme Court.
Argued January 6, 1997.
Decided January 14, 1997.
Richard A. Sauber argued the cause for petitioners. With him on the briefs were Michael L. Waldman, David B. Smith, Erven T. Nelson, and Randall M. Rumph. 
Philip A. Lacovara argued the cause for respondents. On the brief for respondents Beckley et al. were Niels L. Pearson, Rex A. Jemison, and Daniel F. Polsenberg. On the brief for respondents Brown et al. were Peter M. Angulo  and Don F. Shreve, Jr.[*]
Per Curiam.
The writ of certiorari in this case is dismissed as improvidently granted.
NOTES
[]   Briefs of amici curiae urging reversal were filed for the American Bankers Association et al. by John J. Gill III, Michael F. Crotty, Richard M. Whiting, and Leonard J. Rubin; for the Washington Legal Foundation et al. by Reuben B. Robertson III, Daniel J. Popeo, and Paul D. Kamenar;  and for Joseph Iaria et al. by Douglas S. Eakeley and Alan S. Naar. 
[*]   Briefs of amici curiae urging reversal were filed for the Executive Committee, MDL No. 1069, et al. by Richard B. McNamara, Gregory A. Holmes, Stephanie A. Bray, Michael M. Baylson, Martin J. Oberman, Alice W. Ballard, Charles Barnhill, Jr., Judson Miner, and Edward R. Garvey; and for the National Association of Securities and Commercial Law Attorneys by Kevin P. Roddy, G. Robert Blakey, and Jonathan W. Cuneo.

Michael A. Cardozo and Steven C. Krane filed a brief for the National Hockey League as amicus curiae urging affirmance.
Andrew L. Frey, Philip A. Lacovara, and Evan M. Tager filed a brief for the American Honda Motor Co. as amicus curiae.